DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 10-28 are pending.  Claims 1-9 are canceled.  Claims 20-28 are newly added.
Response to Arguments
3.	Applicant’s arguments, see Remarks, filed March 24, 2022, with respect to 35 U.S.C. §101 and 35 U.S.C. §102 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant fails to respond to the Double Patenting rejection dated November 24, 
2022.  The Double Patenting rejection stand.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21, 22, 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Claims 21, 22, 24-28 depend upon canceled claim 1, 2 and 3.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,565,109 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 9,565,109 B2.

Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
   collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and
    storing the network traffic data from the increased collection in a memory device.
US 9,565,109 B2 –claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
    collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    increasing the collection network traffic data through the network appliance when an abnormal condition is detected;
    storing the network traffic data from the increased collection in a memory device...



8.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 10,237,185 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 10,237,185 B2.

Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
   collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and
    storing the network traffic data from the increased collection in a memory device.
US 10,237,185 B2-claim 19:
    A method of regulating network traffic between computing devices in a network, the method comprising:
    controlling data traffic to the computing devices in the network via a network traffic appliance including network interface;
    collecting the network traffic data passing through the network traffic appliance at a normal level from a first set of data sources via a collection module coupled to the network;
    monitoring the network traffic data from the collection module and determining whether the network traffic data indicates an abnormal condition via a central management device; and 
    running an application on one of the computing devices to collect network data from a second set of data sources and to increase collection of network traffic data when an abnormal condition is determined, where the first set of data source is different then the second set of data sources.


9.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,798,003 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 10,798,003 B2.

Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
   collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and
    storing the network traffic data from the increased collection in a memory device.
US 10,798,003 B2-claim 1:
    A method of augmenting collection by a first network device of data between computing devices in a network, the method comprising:
    collecting network traffic data based on the data traffic passing through the first network device at a normal level from a first set of data sources via a data collection engine coupled to the network;
    monitoring the network traffic data from the data collection engine;
    determining whether the network traffic data indicates an abnormal condition via a central management device;
    running an application on one of the computing devices to collect network data from a second set of data sources and to increase the collection of the network traffic data when an abnormal condition is determined, wherein the first set of data sources is different data the second set of data sources; and
    storing the network traffic data from the increased collection in a memory device.



s 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,257,094 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 of the application encompass the claimed invention in US 10,257,094 B2.

Application claim 1:
    A method of adjusting network data management in a network appliance coupled to devices in a network, the network appliance passing data traffic on the network, the method comprising:
   collecting network traffic data based on the data traffic passing through the network appliance at a normal level;
    determining whether the network traffic data indicates an abnormal condition;
    increasing the collection of network traffic data through the network appliance when an abnormal condition is detected; and
    storing the network traffic data from the increased collection in a memory device.
US 10,257,094 B2-claim 13:
    A method of adjusting network data management in a network traffic appliance coupled to devices in a network, the method comprising:
    receiving network traffic via a network interface on the network traffic appliance;
    passing data traffic to the devices in the network;
    collecting network traffic data from a first set of data sources based on the data traffic passing through the network traffic appliance at a normal level via a collection module in the network traffic appliance;
    determining whether the network traffic data indicates an abnormal condition via a network traffic analysis module in the network traffic appliance; and
    when an abnormal condition is determined collecting network data from a second set of data sources and increasing  the collection of network traffic data through collection of network data from a second set of data sources and through the network traffic appliance, wherein the first set of data sources is different than the second set of data sources.



11.	Claims 1-19 of this application is patentably indistinct from claims 1-19 of Application No. 16/929,661. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412